Citation Nr: 1032808	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  03-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine 
disability (back disability).

2.  Entitlement to service connection for cervical spine 
disability (neck disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an adverse rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
In March 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for further 
evidentiary development.

The Board notes that, in a Post-Remand Brief dated July 2010, the 
Veteran's representative listed claims of entitlement to higher 
initial ratings for left shoulder disability, dry eyes and a 
gastrointestinal disorder as issues on appeal.  A March 2009 
Board remand addressed these claims in the service connection 
context, requiring additional development.  

A March 2010 RO rating decision granted service connection for 
these claims, and assigned initial disability ratings.  This 
rating action satisfied, and terminated, the appeal as to those 
issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
The Veteran has not initiated an appeal with respect to the 
initial ratings assigned.  See 38 C.F.R. §§ 20.200, 20.201.  As 
such, the Board does not have jurisdiction over the initial 
rating claims.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed lumbosacral spine 
disabilities first manifested many years after service, and were 
not caused or aggravated by active service; arthritis did not 
manifest to a compensable degree within the first postservice 
year.

2.  The Veteran's currently diagnosed cervical spine disability 
first manifested many years after service, and is not caused or 
aggravated by active service; arthritis did not manifest to a 
compensable degree within the first postservice year.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
lumbosacral spine disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disability involving the 
lumbosacral and cervical spines as a result of injuries during 
active military service.  In pertinent part, the Veteran reports 
an injury to the back in October 1975 after falling down a hill.  
He further reports that an artillery simulator explosion tossed 
him into the air five to ten feet, causing him to land in 
bush/tree type vegetation on the side of a cliff.  He claims that 
this resulted in injuries to the low back and neck which required 
a hospitalization at Tripler Army Medical Center.  Additionally, 
the Veteran reports a neck injury in service which resulted in 
paresthesia symptoms.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from discharge 
from service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. 
§ 1112, 1113; 38 C.F.R. § 3.309(a).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Board is not bound to accept any opinion, from a VA examiner, 
private physician, or other source, concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits 
system also does not favor the opinion of a VA examiner over a 
private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to 
adopt the treating physician rule for adjudicating VA benefits).  
Regardless of the source, an examination report must minimally 
meet the requirement of being sufficiently complete to be 
adequate for the purpose of adjudicating the claim.  See 
38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the 
medical opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 
52 (1994).

A medical examiner's review of the claims folder may heighten the 
probative value of an opinion, as the claims folder generally 
contains all documents associated with a veteran's disability 
claim, including not only medical examination reports and service 
treatment records (STRs), but also correspondence, raw medical 
data, financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions not 
currently at issue and Board decisions disposing of earlier 
claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 
403-04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private physicians 
offering medical opinions in veterans' benefits cases are 
essentially considered expert witnesses.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules 
of Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding factors 
to be used by VA adjudicators in evaluating the probative value 
of a medical opinion.  The factors identified in Fed.R.Evid 702 
are as follows:

(1) The testimony is based upon sufficient facts or 
data;
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a 
lay witness testimony is permissible in the form of opinions or 
inferences which are (a) rationally based on the perception of 
the witness and (b) helpful to a clear understanding of the 
witness' testimony or the determination of a fact in issue.  
Otherwise, in matters involving scientific, technical or other 
specialized knowledge, Fed.R.Evid 702 requires that an opinion be 
provided by a witness qualified as an expert by knowledge, skill, 
experience, training or education. 

In reviewing the case at hand, the Board has to determine the 
reason, or reasons, as to why the expert examiners have arrived 
at differing conclusions.  As will be addressed below, the Board 
must make findings of fact as to both the underlying history of 
chronological events and clinical findings in order to make this 
determination.

The Veteran served on active duty from August 1971 to July 1990.  
Service treatment records (STRs) first reflect that, in May 1975, 
the Veteran incurred first degree burns to his upper eyelids when 
a rocket shell exploded near his face.  He had a one day 
hospitalization at Tripler Army Medical Center in Hawaii before 
being returned to duty.  There is no lay or medical evidence that 
he was treated for low back or neck pain. 

In August 1975, the Veteran presented to the infirmary reporting 
pain, headache and pressure at the right side of his head since 
being struck on the right side of the head during a combat 
football game.  Examination showed that the head was tender and 
that the ears were swollen.  The examiner assessed parietal 
pressure with pain resulting from the combat football game 
injury.

On October 23, 1975, the Veteran presented to the dispensary 
reporting a one-year history of periodic pain in the posterior 
thorax area since falling down a hill.  Examination at that time 
was significant for muscle spasm on both sides of the thoracic 
spine.  On October 28, the Veteran elaborated that his initial 
injury involved falling and rolling down a hill and that his 
pain, while initially intermittent, was now constant.  
Examination was significant only for limitation of side flexion.  
The examiner provided an impression of low thoracic muscle pain 
of questionable (?) etiology.

On October 4, 1976, the Veteran presented to the aid station 
reporting neck and skull pain after being hit in the head during 
a mounted duel.  He had experienced some periods of dizziness.  
Examination was significant for tenderness to the right side of 
the neck, assessed as a soft tissue injury.  The Veteran was seen 
the next day reporting extreme pain, dizziness and inability to 
sleep.  He was assessed with torticollis secondary (2°) to 
trauma.

An October 7, 1976 evaluation noted the Veteran's report of doing 
somewhat better, but with continued aching-like pain in the upper 
neck and base of skull caused by head movement.  There had been 
no loss of motor function.  Clinical findings were negative 
except for subjective pain upon rotation of the neck.  The 
Veteran was assessed with resolving cervical spasm of the neck.

On October 19, 1977, the Veteran presented to the aid station 
reporting paresthesias of the arms, greater on the left.  The 
Veteran described waking up daily with his left arm "asleep" 
and having a "pin and needle feeling" in the right arm during 
the day for the last week.  He denied a history of trauma.  
Examination showed upper extremity range of motion (ROM) and 
motor function within normal limits (WNL).  It was noted that he 
had received an axillary injury during a duel.  The examiner 
assessed a nerve contusion.

The Veteran was next seen in June 1978 with severe upper back 
pain of recent onset.  The Veteran described initially feeling 
pain after typing followed by mild pain for the next two days.  
Thereafter, he experienced sharp pain after arising from a chair.  
Clinical findings were significant for right paraspinal muscle 
spasm, limitation of motion and tenderness to T4-6 with the 
corresponding ribs.  The Veteran underwent physical therapy based 
upon an assessment of dysfunction of the left thoracic or 
costovertebral facets T4-7.

Thereafter, the Veteran's STRs reflect his treatment for 
recurrent left shoulder pain.

On March 27, 1983, the Veteran presented to the emergency room 
due to an inability to move his neck.  The Veteran described 
awakening with left neck and shoulder discomfort which had 
progressively worsened.  Examination was significant for 
tenderness to palpation of the left trapezius and decreased range 
of motion of the neck.  The examiner offered an assessment of 
trapezius strain.

A December 1988 ophthalmology examination report included the 
Veteran's report of headaches on the right side of his head with 
a history of an artillery shell blowing in his face in 
approximately 1984.

On his separation examination dated March 1990, the Veteran 
reported a history of swollen or painful joints, frequent or 
severe headaches, and head injury.  He answered "DON'T KNOW" to 
whether he experienced recurrent back pain.  He denied neuritis.  
The Veteran elaborated that he had temporarily lost his vision 
when an artillery simulator was thrown and blew up in his face.  

At this time, the examiner acknowledged the Veteran's report of 
recurrent low back pain, but found normal clinical evaluations of 
the spine.  Disability of the lumbar or cervical spines was not 
listed among the summary of defects and diagnoses upon discharge.  
See Box 74.  An X-ray examination of the chest noted a mild 
degree of lower thoracic or lumbar dextroconvexed scoliosis, but 
the remainder of examination was otherwise normal.

A December 1990 RO rating decision granted service connection for 
"midback" disability and assigned a noncompensable rating under 
Diagnostic Code (DC) 5291.  Notably, VA regulations at that time 
deemed the lumbar spine and dorsal (midback) spine as separate 
disabilities.  See 38 C.F.R. § 4.71a (1990) (containing separate 
diagnostic codes for limitation of dorsal spine motion (DC 5291) 
and limitation of lumbar spine motion (DC 5292).

By contrast, the current VA regulatory criteria deem the 
"thoracolumbar spine" as one spinal segment.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note 6.  The current regulatory criteria also include 
alternate criteria for evaluating service-connected 
intervertebral disc syndrome (IVDS), which appears to be an issue 
with respect to the lumbar spine disability claim at hand.  See 
38 C.F.R. § 4.71a, DC 5243.

The postservice medical records show that the Veteran was 
involved in a motorcycle accident in March 1992.  He had initial 
symptoms of coughing up blood and tenderness in the left 
costovertebral angle (CVA).  Clinical findings were significant 
for tenderness of the left rib cage, especially the back.  The 
Veteran was treated for probable rib fracture and posttraumatic 
left heel pain.

In July 1992, the Veteran injured his low back as a result of 
falling over his dog at the bottom of the stairs.  Clinical 
findings were significant for a somewhat stiff left lumbar area.  
The examiner assessed a strain/contusion.

The Veteran was involved another motorcycle accident in July 
1993, eventually resulting in left shoulder surgery in December 
1993 

In May 1995, the Veteran presented to the emergency room with 
complaint of right lateral neck pain.  The Veteran reported a 
falling injury after consuming a lot of alcohol (ETOH).  X-ray 
examination of the cervical spine and a computed tomography (CT) 
scan of the head were negative.

The Veteran was involved in another motorcycle accident in April 
1996, wherein he fell off the motorcycle landing on his right 
shoulder and right hip.  The Veteran was initially assessed with 
sprained right wrist and 1st degree separation of the right 
shoulder.  He was later treated for greater trochanter bursitis.

Thereafter, an October 1998 bone scan first demonstrated 
degenerative changes at L5.

A September 1999 clinical record from Evans Army Hospital 
included the Veteran's report of a 3-4 month history (hx) of 
severe mid back pain (which the Board finds to be factual 
evidence against this claim, indicating a chronic back problem 
that began years after service).  A CT scan demonstrated L4-5 
disc bulge.  An October 1999 magnetic resonance imaging (MRI) 
scan of the cervical spine demonstrated C5-6 right neural 
foraminal narrowing.

A January 2000 private clinical record reflected the Veteran's 
report of recurrent low back strain.  

In March 2000, the Veteran slipped and fell in his own tub 
resulting in chronic low back pain.  A January 2001 X-ray 
examination of the thoracic spine noted a prior history of 
"trauma twice to L5 area and lower thoracic spine."  An August 
2001 MRI of the thoracic spine demonstrated mild left paracentral 
disc bulge at T9-10 with a mild displacement and distortion of 
the spinal cord.

A December 2001 clinical record from Memorial Hospital recorded 
the Veteran's history of back injuries during his military career 
in the 1970's as well as from two motorcycle accidents, the 
latest of which was in 1998.

A September 2002 examination report from University of Colorado 
Hospital included an assessment of chronic thoracic and lumbar 
spine pain from a motorcycle accident and military injuries.

On VA Compensation and Pension (C&P) examination in July 2003, 
the Veteran reported a history of cervical and low back injury 
during an explosion in Hawaii, resulting in a hospitalization at 
Tripler Army Medical Center.  He described an additional back 
injury in the 1970s after falling down a hill.  The examiner 
provided diagnoses of degenerative joint disease of the lumbar 
and cervical spine, and provided the following opinion:

Is it as likely as not that the veteran's current 
chronic lumbar and cervical spine conditions are 
related to military service?  The answer in my opinion 
is yes probably related to the injuries in 1975 and 
also in Hawaii date uncertain when the patient fell 
down a hill.

A July 2006 private medical report included the Veteran's 
description of a long history of low back and lower extremity 
symptoms which he attributed to a combination of motorcycle 
accidents and several military injuries during active duty.

A September 2007 clinical record reported a past medical history 
of two accidents in the military and 2 motorcycle accidents which 
resulted in significant low back disease.

The Veteran underwent additional VA C&P in December 2009, based 
upon review of the claims folder, in order to determine the 
nature and etiology of his lumbar and cervical spine 
disabilities.  The examiner recorded a history of the Veteran 
falling and twisting his back in "1974" with treatment in 
October 1975 for muscle pain and spasm along the low thoracic 
spine.  This pain had resolved.  A March 1990 chest film noted an 
incidental finding of dextro-convex scoliosis of the lumbosacral 
spine which had not been reproduced or found on subsequent 
examinations.  In 1992, the Veteran was involved in a motor 
vehicle accident wherein he injured his back and neck although no 
specific evaluation was performed.  Approximately two years 
later, the Veteran had an additional motorcycle accident wherein 
he injured his back and neck as well as leg.  Radiological 
studies first reflected degenerative changes of the lumbar spine 
in 1998 and disc bulging at L4-5 and L5-S1 in 1999.  The Veteran 
had an additional injury in October 2000, after falling in the 
shower and striking his back.  The Veteran was later found to 
have herniated nucleus pulposi at L4-5 and L5-S1, and he 
underwent spinal surgery in October 2006.

With respect to the cervical spine, the examiner noted that the 
Veteran was injured in October 1976 resulting in complaint of 
paresthesias for the remainder of 1976 to 1977.  The 
paresthesias, however, subsequently cleared.  The Veteran was 
treated for muscle spasms of the left back from T-4 to T7 in June 
1978, but these symptoms cleared.  The Veteran was treated for a 
strained trapezius muscle in March 1983.  For the remainder of 
service, the Veteran did not have any specific complaints of back 
or neck problems.  The Veteran was involved in a motorcycle 
accident in 1992, but an MRI of the cervical spine in 1995 was 
found to be normal.  A bulging disc at C5-C6 was first found in 
1999.  

Following examination and review of the claims folder, the 
examiner provided the following diagnoses and opinions:

It is this examiner's opinion that the degenerative 
disk disease and herniated nuclei pulposi of the 
lumbosacral spine was not caused by or a result of the 
back injury reported in 1974, and treated in 1975.  
Also, the incidental finding of the dextro-convex 
scoliosis on a chest film was not reproduced in 
subsequent evaluations of the lumbosacral spine (x-
rays of the lumbosacral spine and MRIs of the 
lumbosacral spine).  The veteran sustained injury to 
his back in 1992 at the time of the motorcycle 
accident, with a 2nd motorcycle accident approximately 
2 years after that time.  The veteran also reinjured 
his back when he fell in the shower in 2000.  The 
degenerative disk disease and herniated nuclei pulposi 
of the lumbosacral spine was most likely caused by a 
result of the motorcycle accidents, and or the fall in 
the shower.

It is this examiner's opinion that the degenerative 
joint disease, cervical spine, was not caused by or a 
result of the injury in October 1976.  Although the 
veteran did report paresthesias following that 
incident, the paresthesias had cleared by 1977, and he 
had no further injury to the neck or symptoms of neck 
pain throughout the remainder of his military service.  
However, the veteran did injure his neck at the time 
of a motorcycle accident in 1992, and again 
approximately 2 years later.  His neck was again 
reinjured when he fell in the shower in 2000.  
Therefore, the degenerative joint disease of the 
cervical spine is most likely caused by or a result of 
the injuries which occurred subsequent to his military 
service.

At the outset, the Board must first factually determine the 
actual injuries and symptoms the Veteran experienced before, 
during and after service.  With respect to the lumbosacral spine, 
the record reflects that the Veteran incurred an injury in 
approximately 1974 when falling down a hill.  He received 
treatment for thoracic pain in 1975, and briefly in 1978 (which 
is service-connected).  A chronic lumbosacral spine disability 
was not found.

Otherwise, there is no lay or medical evidence of lumbosacral 
spine symptoms in the STRs for the Veteran's remaining 12 years 
of active service.  On separation from service, the Veteran 
provided an equivocal response of "DON'T KNOW" as to whether he 
experienced recurrent low back pain.  Physical examination at 
that time reflected a normal clinical evaluation of the spine.

With respect to the cervical spine, the record reflects the 
Veteran's treatment for neck injury in 1976 followed by 
paresthesia symptoms in 1977.  A chronic cervical spine 
disability was not found.  Otherwise, there is no lay or medical 
evidence of symptoms attributable to the cervical spine in the 
STRs for the remaining 13 years of active service.  Notably, the 
Veteran's report of neck pain in March 1983 was attributed to a 
trapezius strain (which is service-connected).  On separation 
from service, the Veteran did not report cervical spine pain and 
denied neuritis symptoms.  Physical examination at that time 
reflected a normal clinical evaluation of the spine. 

Overall, the Veteran's STRs provide evidence against these 
claims, as the lay and medical evidence reflects acute and 
transitory thoracic and cervical spine symptoms which resolved 
for at least the 12 year period prior to the Veteran's separation 
from service.  Competent medical evidence, in the form of a 
separation examination performed by a physician, shows that a 
chronic lumbosacral and/or cervical spine disability was not 
present at the time of separation from service.

The Veteran vaguely alleges chronic lumbosacral and cervical 
spine pain since service.  Clearly, the Veteran is competent to 
report pain symptomatology.  However, the Veteran's report of 
continuity of symptomatology is not consistent with the entire 
evidentiary record.  As indicated above, the STRs fail to reflect 
any treatment for lumbosacral and/or cervical spine disability 
for the last 12 years of the Veteran's separation from active 
service.  

The Board finds that the service records provide evidence against 
the claim that he had back and neck pain since injuries early in 
service, outweighing the Veteran's current statements. 

The postservice medical records first reflect complaint of low 
back pain in July 1992, after a back injury when falling down the 
stairs and a March 1992 motorcycle accident which the Veteran 
concedes involved injury to the back.  The Veteran subsequently 
injured his back in a motorcycle accident in July 1993, and 
injured his neck after a falling injury in May 1995.  At that 
time, radiological studies showed the cervical spine to be 
normal.  The Veteran had yet another motorcycle accident in April 
1996.  Degenerative changes of the lumbar spine were first found 
in October 1998.  A herniated disc of the lumbar spine was first 
found after another falling injury in 2000.

Overall, the postservice medical records reflect the onset of 
chronic lumbosacral and cervical spine pain at least several 
years after service, after multiple injuries unrelated to 
service.  This evidence is more consistent with a finding of the 
onset of chronic lumbosacral and cervical spine symptoms after 
service, providing highly probative evidence against the claims, 
outweighing the Veteran's current statements.

The Board further notes a significant lack of reliability in the 
Veteran's testimony and assertions.  For example, the Veteran 
alleges that his low back and neck were injured when an artillery 
simulator explosion tossed him into the air five to ten feet, 
causing him to land in bush/tree type vegetation on the side of a 
cliff.  He claims that this injury resulted in treatment for low 
back and neck symptoms during a "one week" or "five days" 
hospitalization at Tripler Army Hospital.  See Veteran's 
statements received October 2002 and November 2003.  However, the 
complete records from Tripler Army Medical Center show that the 
Veteran was hospitalized for one day only to treat first degree 
burns to the eyelids.  They do not reflect any lay or medical 
evidence of low back and/or neck symptoms.  Overall, the 
Veteran's inability to accurately report his past medical history 
significantly impeaches the overall reliability of his testimony.

Based on the accepted credible facts, the Board finds that the 
December 2009 VA C&P examination report provides strong evidence 
against these claims.  The Board first observes that the VA 
examiner conducted an extensive review of the record, and 
elicited additional information from the Veteran.  Clearly, the 
VA examiner demonstrated awareness of the relevant factual 
history.  Notably, the Board adopts the VA examiner's recitation 
of the Veteran's history and chronology of events for his 
disabilities as being most consistent with the evidentiary 
record.

Based on this accepted history, the December 2009 VA C&P examiner 
opined that the Veteran's currently diagnosed degenerative disc 
disease with herniated nuclei pulposi of the lumbosacral spine 
was not caused by or the result of the back injury reported in 
1974 and treated in 1975.  The examiner based this opinion on the 
rationale that the Veteran STRs did not reflect treatment for a 
chronic back disorder after the injury, that the finding of 
dextro-convex scoliosis at the time of separation was an 
incidental finding never shown again, and that the Veteran's 
chronic problems started after a history of multiple postservice 
injuries.

The December 2009 VA C&P examiner also opined that the Veteran's 
currently diagnosed degenerative joint disease of the cervical 
spine was not caused by or a result of the injury in October 
1976.  The examiner based this opinion on the rationale that the 
Veteran STRs did not reflect treatment for a chronic cervical 
spine disorder after the injury, that the paresthesia symptoms 
had cleared by 1977, and that the Veteran's chronic problems 
started after a history of multiple postservice injuries.

The additional evidence of record includes a July 2003 VA C&P 
examination report which opined that it was as likely as not that 
the Veteran's current chronic lumbar and cervical spine 
conditions are related to military service.  The examiner based 
this opinion on the Veteran's history of injuries in service, 
which include the alleged treatment at Tripler Army Medical 
Center which has been rejected as factually untrue.  In any 
event, this examiner did not provide any rationale for this 
opinion and, significantly, voiced no understanding of the 
Veteran's multiple postservice accidents which, by the Veteran's 
own concessions, have played a role in his disabilities, limiting 
the probative value of this opinion. 

Overall, the July 2003 VA C&P examination report holds some 
probative value in supporting the service connection claims.  
However, the probative value of this examination report is 
greatly outweighed by the December 2009 VA C&P examination report 
which is based on a full and accurate factual history, and 
provides rationale for the conclusions being reached.

The record also includes clinical records and reports dated 
December 2001, September 2002 and September 2007 which reflect 
commentary in the examination reports that the Veteran manifested 
thoracic and lumbar spine pain from postservice motorcycle 
accidents and military injuries.  On reviewing these statements 
in the context of the examination reports, it appears that these 
examiners are merely reiterating a past medical history provided 
by the Veteran without actually rendering a medical opinion that 
the Veteran had a back or neck disability related to service, 
post-service injuries, or both.  Thus, these statements hold 
little, if any, probative value.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional).  

Nonetheless, to the extent these constitute medical opinions, the 
evidentiary value of these statements are greatly outweighed by 
the December 2009 VA C&P examination report which is based on a 
full and accurate factual history, and provides rationale for the 
conclusions being reached.

Finally, the Board has also considered the evidentiary value of 
the lay opinion offered by the Veteran.  While he may have a 
well-intentioned belief that his current lumbar and cervical 
spine disabilities are related to service, the Board finds that 
the opinion from the December 2009 VA C&P examiner holds 
substantially greater evidentiary value as this examiner has 
greater expertise to speak to the issues at hand.

In sum, the Board finds that the Veteran's currently diagnosed 
lumbosacral and cervical spine disabilities first manifested many 
years after service, and were not caused or aggravated by active 
service.  The Board further finds that arthritis did not manifest 
to a compensable degree within the first postservice year.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Under 38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran was not provided VCAA compliant notice prior to the 
initial adjudication of the claims in May 2002.  Post-
adjudicatory RO letters dated October 2002 and June 2003 advised 
the Veteran of the criteria for establishing service connection 
on direct and presumptive bases as well as the relative duties 
upon himself and VA in developing his claims.  A March 2006 RO 
letter advised the Veteran of the criteria for establishing an 
initial disability rating and effective date of award, should 
service connection be established.  In totality, these letters 
substantially comply with the VCAA notice content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the timing deficiency, the Veteran's claims were 
readjudicated in supplemental statements of the cases (SSOCs) 
dated October 2006, December 2007 and March 2008.  This cured the 
timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Overall, the Board notes that the notice deficiency in this case 
did not result in any prejudicial harm to the Veteran.  In 
addition to the RO curing the notice deficiencies as early as 
October 2006, the Board notes that this case was specifically 
remanded in March 2009 on the basis that VA examination was 
necessary to determine the nature and probable etiology of lumbar 
and cervical spine disabilities.  Thus, the Veteran was provided 
explicit notice of the dispositive issues on appeal.  In this 
case, the Veteran has been advised of the reasons for the denials 
and has had a meaningful opportunity to participate in the 
development of his claims.  See generally Shinseki v. Sanders, 
129 S.Ct.1696 (2009).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The majority of the Veteran's STRs had 
previously been associated with the claims folder.  In August 
2003, the RO obtained complete hospitalization records from 
Tripler Army Medical Center which had been identified as existing 
and relevant by the Veteran.  

The Veteran appears to argue that this hospitalization lasted one 
week, and included X-ray examinations of the lumbar and/or 
cervical spines.  However, the records reflect a one-day 
hospitalization.  The Veteran's recollections do not appear to be 
accurate, and the Board finds no credible information suggesting 
that any additional records exist at this facility.

The RO has also obtained private and VA clinical records with 
respect to the claims on appeal.  There are no outstanding 
requests for VA to obtain any private medical records which the 
Veteran has both identified and authorized VA to obtain on his 
behalf. 

The Board remanded this case, in part, to obtain medical opinion 
regarding the nature and probable etiology of the Veteran's 
current lumbar and cervical spine disabilities.  As held above, 
the Board finds that the December 2009 VA C&P examiner provided a 
well reasoned opinion based upon an accurate factual history, as 
accepted by the Board.  In the opinion of the Board, the December 
2009 VA C&P examination report is adequate for rating purposes, 
and substantially complies with the Board's remand directives.

Significantly, the Veteran and the representative in this case 
have not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.

ORDER

Service connection for lumbosacral spine (back) disability is 
denied.

Service connection for cervical spine (neck) disability is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


